 INDUSTRIAL CONFERENCEBOARD, ETC.625WE WILL NOTtry to cause D. S. McClanahan&Son, Inc.,to refuse to hireany workerbecause he does not have clearanceto the job from Local 624 A-Bor hasnot been referred by us.WE WILL NOTtry to cause D. S. McClanahan&Son, Inc., to refuse to hireany workerbecause he has engaged in lawful union activities which do notmeet withour approval.WE WILL NOT try to cause D. S. McClanahan &Son, Inc., to discriminateagainst any employee or applicant for employmentin any waythat violatesthe NationalLabor Relations Act.WE WILL pay Robert P. Walker forthe time he lost fromwork with D. S.McClanahan&Son, Inc., because of our having causedthat Company not tohire him, andwe will notify Walkerand thatCompany that we donot object toWalker's working for any employer.All ourmembers in Mississippi are free to remain members of our Union and toengage in any or all lawful union activities,and they alsoare free to terminate theirmemberships and to cease any or all union activities.INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL 624 A-B,Union.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days after its date, and must not be altered,defaced, orcovered by any othermaterial.If employees have any questions about this notice orwhether Local 624 A-B iscomplyingwithitsprovisions,theymay communicatewiththe Board'sRegionalOffice,SeventhFloor, FallsBuilding, 22N. Front Street,Memphis, Tennessee,Telephone No. Jackson 7-5451.Industrial Conference Board and Kitsap County Retail Drug-gists'Association and its Member Employers IandRetailClerks Local UnionNo. 381,Retail Clerks International Asso-ciation,AFL-CIO.Case No. 19-CA-2571.DECISION AND ORDERUnfair labor practice charges were filed by Retail Clerks LocalUnion No. 381, herein called the Union, on September 21, 1962, againstRespondents, Industrial Conference Board, Kitsap County RetailDruggists'Association, and the Association's member employers.Thereafter, on October 12, 1962, the General Counsel of the NationalLabor Relations Board, by the Regional Director for the NineteenthRegion, issued a complaint and notice of hearing, alleging that theRespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8(a) (1) and(3) and Section 2(6) and (7) of the Act, as amended.Respondentsfiled their answer on October 23, 1962.'The 12 member employers named as Respondents are: Milan J. Booth and Robert E.Brown, d/b/a Booth's Bremerton Drug; Clyde F. Allen,d/b/a Clyde's Pharmacy; VernN. Castle, d/b/a Castle's Drug; Hannah&Powell Drug Corporation; Smalley Drug, Inc.,d/b/a LakesideDrug ; Duwaine McBride, d/b/a McBride'sWestgatePharmacy ;NelsonThrifty Drugs,Inc. ; Payless Drug Store,Inc. ; Smalley Drug, Inc, d/b/a Smalley'sDrug;ChesterH. Swanson,d/b/a Swanson'sCharleston Drug;WallachThrifty Drugs, Incand West Bay Drug Corporation141 NLRB No. 58. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 19, 1962, the parties entered into a. stipulation bywhich they waived a hearing before a Trial Examiner, the makingof findings of fact and conclusions of law by the Trial Examiner, andthe issuance of an Intermediate Report and Recommended Orderand they also agreed to submit the stipulated record directly to theBoard for findings of fact, conclusions of law, and an order.Theparties further provided that the record in this case should consist ofthe charge, the complaint, the answer, and the stipulation togetherwith the exhibits attached thereto.By an order dated December 3,1962, the Board approved the stipulation and ordered the proceedingtransferred to, and continued before, the Board for the purpose ofmaking findings of fact and conclusions of law and for the issuanceof a Decision and Order.The Board further directed that briefsbe submitted not later than December 19, 1962.Respondents, theUnion, and the General Counsel filed briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated, its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the basis of the entire record in the case, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSKitsap County Retail Druggists' Association, herein called theAssociation, is an informal employers' association having as members14 druggists in Kitsap County, State of Washington, banded togetherfor bargaining purposes.Respondent Association acts as the agentof its employer-members in labor disputes and, on their behalf, nego-tiates and enters into collective-bargaining agreements with labororganizations that represent employees of its members.Industrial Conference Board, herein called ICB, is an employerrepresentative with offices in Tacoma, Washington; it acts as agentfor the Respondent Association and Respondent member employersin labor disputes and in negotiations of collective-bargainingagreements.Each of the Respondent member employers operates a drugstore inKitsap County, Washington.During the past year, the members ofRespondent Association, in the course and conduct of their business,had gross annual retail sales in excess of $1,000,000 and they purchasedand received, products from outside the State of Washington in excessof $50,000 annually.It was stipulated, and we find, that each Respondent during alltimes material herein has been, and now is, an employer within the INDUSTRIAL CONFERENCE BOARD, ETC.627meaning ofSection 2(2) of the Act, engaged in commerce within themeaning of Section 2(6) and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDRetail Clerks Local Union No. 381, Retail Clerks InternationalAssociation, AFL-CIO, is now, and at all times material herein hasbeen, a labor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESSince 1943, the Union has had successive collective-bargaining con-tracts with Respondent Association on behalf of member employersand has bargained for a unit of sales clerks and pharmacists on amultiemployer basis through the Respondent Association. Since 1953,Respondent ICB has acted as bargaining agent for Respondent As-sociation and its member employers.2The most recent contract,which contained a union-shop clause, expired June 1, 1962.Bargain-ing negotiations commenced on May 1, 1962, and continued until agree-ment was reached in November 1962, with the main issue in conflictrelating to wage rates.The members of the Union had voted by secretballot to authorize a strike if a satisfactory settlement was not ob-tained, and on September 10, 1962, when the Union's membershiprejected the Respondents' last offer, the officers of the Union decidedto take strike action.Accordingly, the Union, on Tuesday, Septem-ber 11, 1962, commenced picketing Olberg Thrifty Drug Store, a mem-ber of the Association bargaining unit.With this picketing of Olberg, the Respondent member employersnamed herein, in accord with a prior agreement between themselves 3acted in concert and, with the knowledge, acquiescence, and active par-ticipation of Respondent ICB and Respondent Association, tempo-rarily laid off all union members who were employed in the unit repre-sented by the Union.'Thus, beginning on September 11, 1962, most2 The parties stipulated that they have had a continuous series of collective-bargainingagreements;that there had never been an unfair labor practice charge filed against theRespondents by the Union until the present charge ; that the Union had never picketed theRespondents until the present picketing commenced;and that there was never a grievancebetween the parties which required invoking arbitration procedures.8 The agreement referred to was prepared and dated August 31,1962, and was signedby all member employers named herein prior to September 11, 1962.This agreementreads:The undersigned members of the Kitsap County Retail Druggists'Association recog-nize the principle that a strike against one is a strike against all and shall suspendtheir employees,who are members of the Retail Clerks Union,in order to protect thecompetitive position of any member whose operation is closed due to a labor disputewhich is not the result of a labor contract violation.One of the fourteen member employers in the Association unit did not sign this agreementand apparently did not participate in the events which followed.That employer is notmade a party respondent herein.Nor is the picketed member employer who did sign thisagreement named as a respondent.The names of the individual employees involved are set forth in Appendix A.708-006-64-vol. 141-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Respondent employers handed most of their union-member em-ployees a notice dated September 11, 1962, entitled "NOTICE TO ALLOUR EMPLOYEE MEMBERS OF RETAIL CLERKS UNIONLOCAL NO. 381." The initial sentence of this notice states :You are hereby notified that, because of the strike action takenby your Union and the establishment of pickets, you are herebytemporarily suspended from employment .... When this matteris settled and the pickets removed, your employment will beresumed.This notice was prepared by Respondent ICB for distribution to eachunion member employed by each Respondent member employer.On September 12, 1962, Respondent ICB, on behalf of the Respond-ent Association and the individual Respondent member employers,notified the Union by letter that :Because of strike action taken by your Union and the establish-ing of picket lines around Olberg Thrifty Drug, all members ofthe Kitsap County Retail Druggists' Association have tempo-rarily suspended their employees, members of your Local Union.During the period from September 11 until November 9, 1962, themember employers refused to allow their respective employees namedin Appendix A, who were union members and known to be such bysaid Respondents, to work while the Union picketed one of the mem-bers of the Respondent Association even though the Respondent mem-ber employers remained open.The named employers, during saidperiod, operated their stores with nonunion employees and other per-sonnel, including owners, supervisors, office help, and relatives ofowners.Some utilized employees hired prior to the lockout whowere not union members.5At all times, all member employers con-tinued their normal operations of the drugstores, including the non-drug departments, making use of their regular radio and newspaperadvertising.65While locking out union members employed in the unit, Respondent Payless, at all timesmaterial herein, retained in its employ four employees who were working in the bargain-ing unit prior to the lockout and who were known by Respondent Payless not to be mem-bers of the UnionOf these four, one was hired as a permanent employee and three werehired prior to, but in anticipation of, the strike and lockout specifically for the purposeofworking during such period.While locking out known union-member employees,Respondents Nelson and Wallach, each similarly retained one known nonmember, andRespondent McBride likewise retained one regular part-time employee who was not aunion memberRespondent Clyde and Hannah & Powell, while locking out union-memberemployees, each informed one employee known not to be a member of the Union that shecould work during the lockout if she wishedThese individuals are discussed,infraRespondent Castle appears to have had no union-member employees. It retained two em-ployees known by it not to be members of the Union. The remaining six member employersappear to have had no employees in the unit who were not members of the Union at thetime the lockout occurred.During this same period Respondent member employers whose stores were located inBremerton,Washington, posted signs in their windows which read: "AS MEMBERS OFBREMERTON RETAIL DRUG ASSOCIATION, THIS STORE & ALL BREME, RTON INDUSTRIAL CONFERENCE BOARD, ETC.629On November 9, 1962, the Respondent member employers recalledall the temporarily suspended union-member employees with one ex-ception.'Negotiations continued and the parties reached agreementon the terms of a bargaining agreement which was ratified by theunion membership on November 15,1962.The General Counsel contends that, by the aforesaid conduct, Re-spondents engaged in a retaliatory lockout discriminatory in nature,and that Respondents, by discriminating with respect to the termsof employment and interfering with their employees' Section 7 rights,violated Section 8 (a) (1) and (3) of the Act.Respondents deny that their actions were intended to undermineor eliminate the Union's representation of these employees.Theycontend, rather, that they merely sought to maintain and preserve thesolidarity and integrity of their multiemployer bargaining unitagainst the "whipsaw" strike tactics adopted by the Union-an ob-jectivewhich they assert they were entitled to pursue under theBuffalo Linen8 rule.The facts before us do not warrant the conclusions urged by Re-spondents.Here, it is undisputed that Respondents agreed in advanceto "suspend their employees, who are members of the Retail ClerksUnion," in the event that a labor dispute closed the store of one oftheir number.Thus, the Respondents specifically agreed in certaincircumstances to treat union-member employees in a particular man-ner with respect to their employment tenure, precisely because theywere union members and, in so doing, to discriminate between em-ployees on the basis of union membership.Consequently, in accordwith this agreement, when picketing occurred at Olberg, employeesin the unit who were union members were singled out on that basisfor temporary suspension, whereas nonmember employees were eitherretained or accorded a choice of remaining at work while the Employ-ers continued to operate the stores.Thus, not only in its conceptionbut also in its implementation, the lockout was purposefully dis-criminatory as between union-member and nonmember employees inDRUG STORES ARE SUBJECTED TO STRIKE ACTION BY THE RETAIL CLERKSUNION" Respondents Hannah & Powell and West Bay Drugs,who are located outsideBremerton did not put up signs. Also,beginning several days after the lockout, Respond-ents Payless and Booth,whose stores were within one block of the picketed Olberg DrugStore, employed pickets to appear in front of their respective stores wearing a placardbeaiing legends similar to those carried by union pickets in front of Olberg Thrifty DrugsThis picketing was not requested or authorized by the Union,and Respondents claim thatpickets were utilized because of the proximity to the picketed store7 The stipulation states that "It is not known at this time whether Frederick M.Bickenbach has received notice offering him reinstatement or whether he has ever notifiedRespondent Payless that he would not be willing to return to work." There is no indica-tion that his suspension, and the reason therefor,differed in any way from that of otheremployees involvedAny variation in the recall is a proper subject for the compliancestage of this proceeding and shall be provided for in our Order hereinBN.L R.B v Truck Drivers Local Union No 449, etc.(Buffalo Linen Supply Co.),353U.S. 87, affg.109 NLRB 447. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe unit.'Under these circumstances it is immaterial that the Re-spondents had no hostility to the Union and no specific intent to dis-courage their employees'membership in the Union.10Further,Respondents having combined to act and having acted in concert ina discriminatory manner,we do not consider the discrimination to belessened by the coincidence that one Respondent employer,Castle,had no union-member employees and that 6 of the 12 Respondentemployers had only union-member employees in the unit when thelockout was put into effect.All Respondents were parties to theunlawful arrangement.Castle,by retaining its two employees be-cause they were not union members,and the six who gave lockoutnotices to all current employees in the unit because they were unionmembers, were no less a party to the illegal discrimination than thosefive employers who had employees in each category and discriminatedbetween them as to tenure of employment solely on the basis of unionmembership.Moreover,the lockout in the circumstances present here was not anincidental result of a defensive shutdown to preserve the establishedunit.As the stores of all Respondents,as well as that of the picketedEmployer,remained in operation at all times material herein, thelockout was clearly retaliatory for the purpose of inhibiting lawful,concerted activity.11TheBuffalo Linen12 is therefore inapplicable.We find, therefore,that by locking outemployees and replacingthem while they were still willing to work and were not on strike, theRespondents interfered with, restrained,and coerced employees inthe exercise of their rights to bargain collectively and to strike infurtherance of economic demands,and thereby violated Section8(a) (1) ofthe Act.We also find that by such conduct and by apply-ing the lockout only to union-member employees while retaining non-member employees,Respondentsengaged inconduct constituting un-lawful discrimination in violation of Section 8(a) (3) of the Act, indiscouraging employees from supporting the Union and from engag-ing in concerted activities for mutual aid and protection."The special status of two employees requires consideration.EvelynLove had made known to her employer,Respondent Clyde, her in-tention to join the Union, but had not yet joined when the lockout oc-,curred.Respondent Clyde informed her that she could work if she-wantedto.Withknowledge of and because of the notification re-ceived from their employer by fellow employees who were union mem-6 SeeAnchorage Businessmen'sAssociation,DrugstoreUnit,etc,124 NLRB 662, enfd.289 F.2d 619(C.A. 9).1OThe Radio Officers' Unionof the CommercialTelegraphers Union,AFL (A. H. BullSteamship Company)v.N L R.B.,347 U.S. 17, 45.11SeeJohn Brown,etal., d/b/aBrown Food Store,137 NLRB 73.'See footnote8, supra.isAnchorage Businessmen's Association,Drugstore Unit,etc., supra,footnote 9. INDUSTRIAL CONFERENCE BOARD, ETC.631bers, Love refrained from returning to work on a voluntary basis andjoined the Union that same day. Similarly, Dolores De Philipis,who her employer, Respondent Hannah & Powell, knew was not aunion member at the time but had a withdrawal card, was told thatshe could work during the lockout or could leave.De Philipis chosenot to work for the duration of the lockout on a voluntary basis. It isurged that these two employees were constructively locked out.How-ever, as the evidence establishes that their respective employers, at thetime of the lockout of union members, would have permitted them tocontinue working during the lockout and so informed them at thattime, and they chose to remain away from work during the period ofthe lockout, we do not accept the Union's contention that they wereconstructively locked out.Instead, in our view their status duringthe lockout was that of unfair labor practice strikers.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connection with their operations described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, it will be ordered that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.Having found that certain Respondents have discriminatorily lockedout their employees it will be ordered that each such Respondentmake whole its respective employees for loss of earnings by payingthem a sum equal to that which each would have earned from thetime of their discriminatory lockout to the date when he was returnedto work.Loss of pay shall be computed on a quarterly basis in themanner set forth in F.W. Woolworth Company,90 NLRB 289, witha deduction for net earnings during that period. Interest at the rateof 6 percent per annum shall be added to the backpay to be com-puted in the manner set forth inIsis Plumbing & Heating Co.,138NLRB 716." As it appears that the discriminatorily locked out em-ployees have been reinstated to their jobs and as there is no allegationthat any employee was discriminatorily given a different job uponhis return, no general requirement of reinstatement will be specified"For the reasons stated inIatia,Member Leedom would not grant interest on backpay. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Order below.15However, with respect to employee FrederickM. Bickenbach, as to whose reinstatement no facts were available, asdiscussed in footnote7, supra,we shall include the customary rein-statement order, with backpay from the date he was locked out to thedate of any offer of reinstatement.With respect to Dolores DePhilipis and Evelyn Love, unfair labor practice strikers, we shall re-quire their employers, respectively, upon application therefor, tooffer them reinstatement and to pay them backpay, in the event offailure to make such offer, backpay to begin running 5 days after suchapplication to the date of an offer of reinstatement.Upon the basis of the foregoing findings of fact, and upon the entirerecord in the case, we adopt the following :CONCLUSIONS of LAw1.Each of the Respondents is an employer within the meaning ofSection 2 (2) of the Act.2.The Union is a labor organization within the meaning of Section2(5) of the Act.3.By discriminatorily locking out certain employees the Respond-ents have discouraged membership in the Union and have engaged inand are engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (3) of the Act.4.By the lockout the Respondents interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7of the Act and have thereby engaged in and are engaging in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents Industrial Con-ference Board; Kitsap County Retail Druggists' Association; MilanJ.Booth and Robert E. Brown, d/b/a Booth's Bremerton Drug;Clyde F. Allen, d/b/a Clyde's Pharmacy; Vern N. Castle, d/b/aCastle's Drugs; Hannah & Powell Drug Corporation; Smalley Drug,Inc.,d/b/a Lakeside Drug; Duwaine McBride, d/b/a McBride'sWestgate Pharmacy ; Nelson Thrifty Drugs, Inc. ; Payless Drug Store,Inc.; Smalley Drug, Inc., d/b/a Smalley's Drug; Chester H. Swan-15 Because employees Love and De Philipis were unfair labor practice strikers ratherthan discriminatorily locked-out employees they are not entitled to backpay for the periodduring which they absented themselves because of the lockout.However, as unfair laborpractice strikers,they are entitled to reinstatement upon application therefor INDUSTRIAL CON VERENCE BOARD, ETC.633son, d/b/a Swanson's Charleston Drug; Wallach Thrifty Drugs, Inc.;andWest Bay Drug Corporation, their respective officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Retail Clerks Local Union No.381, Retail Clerks International Association, AFL-CIO, by discrim-inatorily locking out their employees who are union members becauseof union membership or activity, or by participating in such discrim-inatory lockout, or by engaging in a lockout while continuing tooperate their establishments, or in any other manner discriminatingin regard to employees' hire or tenure of employment, or any termor condition of the employment relationship.(b) In any like or related manner interfering with, restraining,or coercing their employees in the exercise of the right to self-organi-zation, to form, join, or assist Retail Clerks Local Union No. 381,Retail Clerks International Association, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activity for thepurpose of collective-bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Respondent Payless Drug Store, Inc., shall, if it has not alreadydone so, offer immediate and full reinstatement to Frederick M.Bickenbach to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, in the mannerprovided in the section entitled "The Remedy."(b)Respondent Clyde F. Allen, d/b/a Clyde's Pharmacy, shall,if it has not already done so, upon application therefor, offer inune-diate and full reinstatement to Evelyn Love to her former or substan-tially equivalent position, without prejudice to her seniority or otherrights and privileges, and make whole Evelyn Love in the mannerprovided in the section entitled "The Remedy."(c)Respondent Hannah & Powell Drug Corporation, shall, if ithas not already done so, upon application therefor, offer immediateand full reinstatement to Dolores De Philipis to her former or sub-stantially equivalent position, without prejudice to her seniority orother rights and privileges, and make whole Dolores De Philipis inthe manner provided in the section entitled "The Remedy."(d)Each Respondent member employer shall make whole its em-ployees listed in the Appendix A who were prevented from working 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor it, for the period of operations during the lockout in the mannerset forth in the section entitled "The Remedy."(e)Each Respondent shall make available to the Board or itsagents, upon reasonable request, all payroll records, social securitypayment records, personnel records and reports, and all other suchdata convenient for a calculation of the amount of backpay due underthe terms of this Order.(f)Each said Respondent shall post at its establishment copies ofthe attached notice marked "Appendix B." 16Copies of said notice,to be furnished by the Regional Director for the Nineteenth Region,shall, after being duly signed by authorized representatives, be postedimmediately upon receipt thereof, and maintained for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or coveredby any other material.(g)Each Respondent shall notify the Regional Director for theNineteenth Region, in writing, within 10 days from the date of thisOrder, what steps said Respondent has taken to comply herewith.1° In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."If,during the compliance stage of these proceedings,it appears appropriate to theRegional Director to have separate notices signed jointly by each Respondent memberemployer and Respondents ICB and Association rather than a single notice signed jointlyby all Respondents,he is hereby empowered to do so.APPENDIX AMilan J. Booth, and Robert E. Brown, d/b/a Booth's Bremerton Drug:StellaHillPearl LimbockerIrma BakerClyde F. Allen, d/b/a Clyde's Pharmacy:Elsie FlanaganHannah & Powell Drug Corporation:Genevieve BowdoinHazel FriesSmalley Drug, Inc., d/b/a Lakeside Drug :Selma HendericksonAlice DresslingDuwaine McBride, d/b/a McBride's Westgate Pharmacy:Desdemona PalmerNelson Thrift Drugs, Inc.:Lloyd BurrowsW. L. ParmeleDolores GebhausenPaul PortFlorence HamiltonCharlotte RankinMary Ann Rott INDUSTRIAL CONFERENCE BOARD,ETC.635Payless Drug Store, Inc. :Frederick M. BickenbachJoseph KornishJames BowenDon OwensMyrtle EwersBernardine PetersonRichard HauglandMilford SchierholtzBonnie HayesEsther RosenquistJanie HayesRichard L. ValantineBetty JacobsRose WhiteBetty JohnsonAnna WomacJerry KemmerCamilla ZublasingSmalley Drug, Inc., d/b/a Smalley's Drug :Mary KornishDorothy RothenbergElizabeth BriggsChester H. Swanson, d/b/a Swanson's Charleston Drug :Rosella StrandWallach Thrifty Drugs, Inc. :James AndersonPhil ShanleyDelores BlankArchie SkoogLaVerne JohnsonVirginia NuppMary KirbyHazel KorthourWest Bay Drug Corporation:Loretta TruaxGwen KawkinsThelma MaxonAPPENDIX BNOTICE TO ALL EMPLOYEESPursuantto a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL offerimmediateand full reinstatement to FrederickM. Bickenbach, Evelyn Love, and Dolores De Philipis, to theirformer orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, in the mannerprovided in the Board's Order.WE WILL make whole the employees locked out during theperiod on and after September 11, 1962, and until they were re-instated for any loss of pay suffered at a time when this drugstorewas open for business.The employees to be made whole arelisted in the accompanying Appendix A.WE WILL NOT discourage membership in the Retail Clerks LocalUnion No. 381, Retail Clerks International Association, AFL-CIO, by discriminatorily locking out our employees who areunion members becauseof union membership or activity, or by 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipating in such discriminatory lockout, or by engaging ina lockout while continuing to operate our establishment, or inany other manner discriminating in regard to employees' hire ortenure of employment, or any term or condition of the employ-ment relationship.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist Retail Clerks LocalUnion No. 381, Retail Clerks International Association, AFL-CIO, or any other labor organization, to bargain collectively,through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3) of the Act, as amended.All our respective employees are free to become orremain membersof any labor organization or to refrain from such action except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in or ac-tivity on behalf of any labor organization.INDUSTRIAL CONFERENCE BOARD,Employer.Dated----------------By-------------------------------------(Representative)(Title)KITSAP COUNTY RETAIL DRUGGISTS' ASSOCIATION,Dated----------------By-------------------------------------(Representative)(Title)MILAN J. BOOTH AND ROBERT E. BROWN, D/B/ABOOTH'S BREMERTON DRUG,Employer.Dated----------------By-------------------------------------(Representative)(Title)CLYDE F. ALLEN, D/B/ACLYDE'S PHARMACY,Employer.Dated----------------By------------------------------------(Representative)(Title) INDUSTRIAL CONFERENCE BOARD,ETC-.637VERN N. CASTLE, D/B/ACASTLES DRUG,Employer.Dated----------------By-------------------------------------(Representative)(Title)HANNAH & POWELL DRUG CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)SMALLEY DRUG, INC., D/B/ALAKESIDE DRUG,Employer.Dated----------------By-------------------------------------(Representative)(Title)DUWAINE MCBRIDE, D/B/A MCBRIDE'SWESTGATE PHARMACY,Employer.Dated----------------By-------------------------------------(Representative)(Title)NELSON THRIFTY DRUGS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)PAYLESSDRUGSTORE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)SMALLEY DRUG,INC., D/B/ASMALLEY'S DRUG,Employer.Dated----------------By-------------------------------------(Representative)(Title)CHESTER H. SWANSON, D/B/A SAVANSON'SCHARLESTON DRUG,Employer.Dated----------------By-------------------------------------(Representative)(Title)WALLACH THRIFTY DRUGS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title) 638DECISIONS OF NATIONAL LABOR RELATIONS` BOARDWEST BAY DRUG CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees presently servingin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 327 Logan Building, 500 Union Street, Seattle 4, Washington,Telephone No. Mutual 2-3300, Extension 553, if they have any ques-tions concerning this notice or compliance with its provisions.Local 584, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;Local 182, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America(Dairymen's League CooperativeAssociation,Inc.)andFairway Farms, Inc.andJohn Starykand William Staryk doing business under the trade name andstyle of John and William Staryk TruckingCo.Case No. 3-CC-175.March 20, 1963DECISION AND ORDEROn October 8, 1962, 't'rial Examiner Thomas A. Ricci issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents, Locals 584 and 182, had engaged in certain unfair laborpracticesand recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that RespondentLocal 584 had not engaged in certain other unfair labor practicesalleged inthe complaint.Thereafter, the General Counsel, theCharging Party, and the Respondent filed exceptions to the Inter-mediateReport and the General Counsel and the Charging Partyfiled supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.141 NLRB No. 56.